                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
ANTHONY HADAWAY,               :
                               :
          Petitioner,          :    Civ. No. 17-4713 (NLH)
                               :
     v.                        :    OPINION
                               :
MARK KIRBY,                    :
                               :
          Respondent.          :
______________________________:

APPEARANCE:
Anthony Hadaway, No. 63691-066
FCI Fairton
P.O. Box 420
Fairton, NJ 08320
     Petitioner Pro se

HILLMAN, District Judge

     This matter comes before the Court upon Petitioner Anthony

Hadaway's Motion for Relief from Judgment, requesting

reconsideration of this Court's Opinion and Order dismissing his

Petition under 28 U.S.C. § 2241 for lack of jurisdiction.    See

ECF No. 6.   For the reasons explained below, the Court will deny

reconsideration.

BACKGROUND

     Petitioner initially filed the Petition for Writ of Habeas

Corpus pursuant to 28 U.S.C. § 2241 to challenge a sentencing

enhancement.   See ECF No. 1.   Petitioner argued that pursuant to

Mathis v. United States, 136 S. Ct. 2243 (2016), his

Pennsylvania state offenses no longer qualify him as a career
offender.    Id. at 3.   The Court reviewed the Petition pursuant

to Rule 4 of the Rules Governing Section 2254 Cases, made

applicable to § 2241 petitions through Rule 1(b) of the Habeas

Rules, determined that it lacked jurisdiction over the claim,

construed the Petition as a motion to file a second or

successive motion pursuant to 28 U.S.C. § 2255(h), and

transferred the motion to the Court of Appeals for the Third

Circuit for consideration.     See ECF Nos. 4 (op.), 5 (order).

     Specifically, the Court relied on established Third Circuit

case law as well as In re Dorsainvil, 119 F.3d 245, 249 (3d Cir.

1997), and its progeny, and concluded that a sentencing

enhancement challenge is not cognizable in a § 2241 petition and

thus the Court lacked jurisdiction over the Petition.     ECF No. 4

at 6-7.   Because such a challenge to a sentencing enhancement

may only be brought pursuant to § 2255, the Court construed the

Petition as arising pursuant to § 2255 and, in the interest of

justice, transferred it to the Third Circuit pursuant to 28

U.S.C. § 1631, for consideration as a second or successive §

2255 motion.    Id. at 7.   The motion was transferred to the Third

Circuit, where it was ultimately dismissed for failure to

prosecute.    See No. 17-3698 (3d Cir.).

     In the Motion for Relief from Final Judgment brought

pursuant to Federal Rule of Civil Procedure 60(b), Petitioner

argues that the Court had jurisdiction to consider his

                                   2
sentencing enhancement arguments pursuant to § 2241 and that the

Court should not have construed his Petition as a motion to

bring a second or successive § 2255 motion.    See ECF No. 6 at 3-

4.   In support of his argument, Petitioner cites multiple

District of New Jersey cases in which a similar sentencing

enhancement challenge was raised and dismissed as without

jurisdiction under § 2241.   See ECF No. 6.   In each of these

cases, the petitioners have appealed the jurisdictional

dismissal to the Third Circuit.   There, the Third Circuit has

declined to rule on the appeals summarily and has ordered

briefing on the jurisdictional issue.   For example, in the

appeal of Hill v. United States, the Third Circuit sua sponte

appointed counsel for the petitioner-appellant and has issued an

order directing the parties to brief, inter alia,

           (1) whether Hill’s challenge to his career criminal
           designation is cognizable in a petition under 28
           U.S.C. § 2241, see United States v. Doe, 810 F.3d 132,
           160-61 (3d Cir. 20015), and (2) whether Hill had an
           earlier opportunity to raise Mathis v. United States,
           136 S. Ct. 2243 (2016), in his proceeding under 28
           U.S.C. 2255, see Bruce v. Warden Lewisburg USP, 868
           F.3d 170, 179-80 (3d Cir. 2017).

No. 17-2797 (3d Cir.) (D.N.J. No. 17-cv-4949).    The Third

Circuit has ordered the parties to address similar questions in

the other cases cited by Petitioner.




                                  3
STANDARD OF REVIEW

     A court may grant a motion for reconsideration if the

moving party shows one of the following: (1) an intervening

change in the controlling law; (2) the availability of new

evidence that was not available when the court issued its order;

or (3) the need to correct a clear error of law or fact or to

prevent manifest injustice.   Johnson v. Diamond State Port

Corp., 50 F. App’x 554, 560 (3d Cir. 2002) (quoting Max's

Seafood Café v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999)).

DISCUSSION

     In his Motion for Reconsideration, Petitioner argues that

the Court had jurisdiction to hear his Mathis challenge in a §

2241 petition.   In addition, Petitioner contests the Court’s

decision to construe his § 2241 petition as a request to file a

second or successive § 2255 motion.   Neither argument represents

an intervening change in the law, new evidence, or an error of

law or fact that would warrant reconsideration.

     As to his first argument, Petitioner presents no authority

that would permit this Court jurisdiction over the Mathis claim

in his Petition brought pursuant to § 2241.   The cases cited by

Petitioner held that jurisdiction was lacking over sentencing

enhancement claims brought pursuant to § 2241.    Although they

have been appealed to the Third Circuit, the Third Circuit has

not yet ruled that a district court has jurisdiction over a

                                 4
sentencing enhancement claim like Petitioner’s Mathis claim in a

§ 2241 petition.   As the existing authority in the Third Circuit

provides, such a claim must be brought pursuant to a § 2255

motion — not a § 2241 petition.    See ECF No. 4 at 6-7 (citing

cases).   Should the Third Circuit determine in a future case,

including those cases currently on appeal and cited by

Petitioner in the instant Motion, that a district court has

jurisdiction to hear a sentencing enhancement challenge in a §

2241 petition, Petitioner may renew this Motion for Relief from

Judgment.

     As to Petitioner’s contention that the Court should not

have construed his Petition as a motion pursuant to 28 U.S.C. §

2255, Petitioner presents no argument or authority that would

permit this Court to grant reconsideration.      As the Court stated

in its Opinion, “[w]henever a civil action is filed in a court

that lacks jurisdiction, ‘the court shall, if it is in the

interests of justice, transfer such action . . . to any other

such court in which the action . . . could have been brought at

the time it was filed.’”   Id. at 7 (quoting 28 U.S.C. § 1631).

Because a Mathis claim may be cognizable in a § 2255 motion, the

Court, in the interests of justice and in its discretion,

construed his Mathis claim as such and transferred it to the

Third Circuit for consideration.       That another court declined to




                                   5
exercise such discretion and transfer a sentencing enhancement

claim is not grounds for reconsideration.

CONCLUSION

     For the reasons set forth above, the Motion for Relief from

Judgment will be denied.   An appropriate Order follows.



Dated: December 4, 2018                s/ Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.




                                 6
